Citation Nr: 0812145	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for lumbar spondylosis 
with intermittent left radiculopathy, current rated as 60 
percent disabling.  

2.  Entitlement to an increased rating for right 
patellofemoral syndrome secondary to lumbar spondylosis, 
currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for an osteoarthritic 
left talonavicular joint, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased (compensable) rating for left 
patellofemoral syndrome secondary to lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1982. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  In December 2007, a 
hearing was held before the Veterans Law Judge signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC). 

REMAND

In order to ensure due process to the veteran, the RO upon 
remand will be directed to conduct the necessary development 
to ensure compliance with a decision promulgated by the 
United States Court of Appeals for Veterans Claims after the 
RO's adjudication of the veteran's claim, Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In light of this necessary 
development and the veteran's testimony to the undersigned 
that her service-connected disabilities have become so severe 
as to preclude full time employment, the RO will be directed 
to provide the veteran with VA examinations to assess the 
current severity of her service connected disabilities.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should, pursuant to the 
holding in Vazquez-Flores v. Peake, 
provide the veteran with a notification 
letter that includes the following: 

a)  Notice to the veteran that she must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of her service-
connected disabilities and the effect 
that worsening has on her employment and 
daily life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5243, 5257, 5260, 
5261, 5284 and any other applicable 
diagnostic code and of the fact that her 
ratings will be determined by applying 
the relevant Diagnostic Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Based on her response, the RO must 
attempt to associate with the claims file 
all records desired by the veteran to be 
obtained which have not previously been 
procured from the identified treatment 
sources, to include Dr. A.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The veteran must then be given an 
opportunity to respond. 

3.  The veteran must be afforded 
appropriate VA examinations to determine 
the current extent of the impairment 
resulting from her service-connected 
disorders.  The claims files must be made 
available to and reviewed by the 
examiners in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiners must record pertinent 
medical complaints, symptoms, and 
clinical findings.

The examiners must state the range of 
motion of the affected joints, in 
degrees, noting the normal range of 
motion of each affected joint; determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disorders expressed, if feasible, in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination; and express an opinion as 
to whether pain could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  

Additionally, the examiner must provide 
an opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
her service connected disabilities limit 
her ability to work, or affect her 
ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the claims on appeal must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

